J-S28019-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: R.C., A MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                    v.

APPEAL OF: R.C.

                                                   No. 2335 EDA 2012


               Appeal from the Dispositional Order April 5, 2012
             In the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-JV-1000043-2012


BEFORE: BOWES, LAZARUS AND PLATT,* JJ.

MEMORANDUM BY BOWES, J.:                      FILED SEPTEMBER 30, 2016

     R.C. appeals from the April 5, 2012 dispositional order entered by the

Philadelphia County Juvenile Court that placed him on juvenile probation and

imposed in-home detention. The order was entered after a Delaware County

Juvenile Court adjudicated R.C. delinquent for committing acts that

constitute criminal mischief and criminal conspiracy, imposed restitution as

an agreed-upon condition of the adjudication, and transferred the case to

Philadelphia County for disposition.      R.C. purports to challenge the

imposition of restitution concomitant with the adjudication of delinquency.

We affirm.

     On August 28, 2010, then-thirteen-year-old R.C. was arrested by the

Darby Borough Police Department after he admitted that he and other


* Retired Senior Judge assigned to the Superior Court.
J-S28019-16



children broke thirty windows at Little Flower Manor, a nursing home located

in Darby, Pennsylvania.

      R.C. initially entered into a consent decree in Delaware County that

permitted him to expunge the charges upon completion of a six-month

program.    On December 19, 2011, the Delaware County Juvenile Court

revoked the consent decree after R.C. was arrested in Philadelphia for theft

by unlawful taking four months after the consent decree was entered. R.C.

immediately negotiated his admission of guilt to the underlying delinquent

acts of criminal mischief and criminal conspiracy and agreed to waive his

right to an evidentiary hearing. Pursuant to that agreement, R.C. stipulated

to, inter alia, entry of restitution totaling $1,528.36 to the nursing home,

subject to credit for the amount that he either previously repaid or

discharged pursuant to the consent decree. The Commonwealth explained

the accord to the juvenile court as follows:

      It’s my understanding the Juvenile is . . . prepared to make an
      admission to the charges of Criminal Mischief, as well as
      Conspiracy to [commit] Criminal Mischief, graded as
      misdemeanors in the second degree if committed by an adult.
      He agrees to complete 40 community service hours, appropriate
      classes to include victim awareness, and agrees to stay away
      from the victim.    Further, he stipulates to a restitution
      amount totaling $1,528.36, to Little Flower Manor. Of
      course, any credit would be given for anything already
      completed or paid.

N.T., 12/19/11, at 5 (emphasis added).




                                     -2-
J-S28019-16



       After a waiver colloquy, the Delaware County Juvenile Court accepted

R.C.’s admission       to   the   underlying     delinquent acts,   and transferred

jurisdiction over the disposition phase to the Philadelphia County Juvenile

Court, where R.C. resided. Id. at 6-10. Consistent with the agreement, the

court credited R.C. for the community service that he performed and the

classes attended under the consent decree.              Apparently recognizing the

potential pitfall of transferring the case at that juncture, the juvenile court

noted, “I’ll impose 40 hours community service, appropriate classes and put

restitution amount as stated [($1,528.36)] and hopefully Philadelphia will

recognize and give him credit for that which he’s already completed.” Id. at

11.

       Thereafter, the court entered an order of adjudication based upon

R.C.’s admission and transferred disposition of that order to Philadelphia

County. The order of adjudication included a special condition that outlined

the parties’ agreement and directed, “JUVENILE IS TO PAY RESTITUTION IN

THE AMOUNT OF $1,528.36 TO LITTLE FLOWER MANOR.”                          Order of

Adjudication, 12/19/11, at 1 (capitalization in original).1

____________________________________________


1
  Restitution in juvenile court proceedings is typically awarded concomitant
with the dispositional stage of the proceedings, which is the final and
appealable order. See 42 Pa.C.S. § 6352(a)(5) and Pa.R.J.C.P. 515; In re
M.D., 839 A.2d 1116 (Pa.Super. 2003) (explaining that court's dispositional
order triggered right of appeal). Nevertheless, an order of adjudication is a
reviewable interlocutory ruling that is subsumed by the dispositional order.
(Footnote Continued Next Page)


                                           -3-
J-S28019-16



      R.C. believed that the Delaware County restitution order imposed joint

and several liability.2 Thus, following transfer of the matter to Philadelphia

County but prior to the disposition hearing, R.C. petitioned Judge Abram

Frank Reynolds in the Philadelphia County Juvenile Court to clarify that R.C.

was responsible for only $509.45, one-third of the total restitution

obligation. Significantly, R.C. did not challenge the propriety of restitution or

contest the Delaware County Court’s authority to impose it. Judge Reynolds

denied the petition, and following a hearing approximately two weeks later,

he entered a dispositional order that did not reference any of the special

conditions or explicitly impose restitution pursuant to 42 Pa.C.S. §

6352(a)(5).




                       _______________________
(Footnote Continued)

See K.H. v. J.R., 826 A.2d 863, 871 (Pa. 2003) (“[I]n the context of a
single action, a notice of appeal filed from the entry of judgment will be
viewed as drawing into question any prior non-final orders that produced the
judgment.”).
2
  R.C. contends that at some point after the adjudication of delinquency, the
parties further stipulated that the $1,528.36 restitution amount would be
assessed with joint and several liability among R.C. and the two juveniles
who were arrested with him for damaging the nursing home’s property.
However, the proposed order that supposedly was intended to memorialize
the additional stipulation was not entered on the Delaware County court’s
docket or included in the certified record that the Delaware County court
transmitted to this court on appeal.




                                            -4-
J-S28019-16



       R.C. filed a timely post-dispositional motion entreating the court to

reconsider restitution.3      Again, R.C. limited his argument to whether the

restitution should be imposed with or without joint and several liability. As

with his initial challenge, R.C. did not assail the propriety of restitution. In

denying    the    post-disposition     motion,   Judge   Reynolds   reasoned   that

restitution had not been entered concomitant with his disposition, but rather,

as a part of the Delaware County Juvenile Court’s adjudication of

delinquency, and, therefore, he was bound by the earlier order. See N.T.,

5/9/12, at 2; Trial Court Opinion, 6/13/13, at 1.

       Judge Reynolds explained,

             In this case the issue of restitution was decided by a judge
       of equal jurisdiction. The doctrine of coordinate jurisdiction
       instructs that judges sitting in the same case should avoid
       overruling each other’s decisions. Commonwealth v. Weigle,
       997 A.2d 306 (Pa. 2010); Commonwealth v. Holder, 805 A.2d
       499 (Pa. 2002). The Delaware County judge and Philadelphia
       County judge were both Common Pleas Court judges [in the
       same juvenile delinquency proceeding.] Therefore, any response
       by this court as transferee judge to the [restitution] issue raised
       on appeal would involve review and possible reversal or
       modification of the transferring judge’s order.          Under the
       doctrine of coordinate jurisdiction, this court did not believe that,
       as a judge of equal jurisdiction, it should undertake a review and
       reconsideration of the order of the Delaware County Court judge.

____________________________________________


3
 Pursuant to Pa.R.J.C.P. 620 (B), the post-dispositional motion is to be filed
within ten days of the disposition. Instantly, the disposition was imposed on
April 5, 2012, and the post-disposition motion was filed timely on Monday,
April 16, 2012. See 1 Pa.C.S. § 1908 (In computation of time, last day of
period is omitted if it falls on Saturday, Sunday, or a legal holiday).



                                           -5-
J-S28019-16



Trial Court Opinion, 6/13/13, at 4. Thus, Judge Reynolds did not consider

the restitution provision to be an aspect of disposition and, in fact, believed

that he was bound by the prior order as a matter of coordinate jurisdiction.

      This timely appeal followed the order denying the post-disposition

motion.       R.C. filed a Rule 1925(b) statement that asserted that Judge

Reynolds “erred by imposing an indeterminate amount of restitution and by

failing to impose a specific amount of restitution to be paid by the juvenile in

contravention of the Rules of Juvenile Court Procedure.” Statement of Errors

Complained of on Appeal, 12/3/12, at 1 (footnote omitted).

      R.C. presents a single issue for our review:

      Did not the lower court err and commit an error of law when it
      imposed restitution upon the juvenile of an indeterminate
      amount in that the court purported to affirm a non-existent
      order of restitution from the Delaware County Court of Common
      Pleas which in turn purported to impose joint and several liability
      upon the juvenile for restitution in the amount of $1,528.36; and
      did not the lower court err and abuse its discretion when it failed
      to determine and apportion the amount of restitution owed by
      the juvenile where there were multiple juveniles alleged to have
      committed the crimes for which restitution was owed?

Appellant’s brief at 3.

      We review the juvenile court’s disposition order for an abuse of

discretion.     In re Love, 646 A.2d 1233, 1238 (Pa.Super. 1994).           “The

Juvenile Act is clear that a delinquent's disposition is a duty vested in the

discretion of the adjudicating juvenile court.   This Court will not disturb a




                                     -6-
J-S28019-16



sentence absent a manifest abuse of discretion.”         Id. (citations omitted).

The Love Court further explained,

      the discretion of the Juvenile Court in implementing a disposition
      is broad, it is flexible and the Juvenile Court has considerable
      power to review and modify the commitment, taking into
      account the rehabilitative progress or lack of it of the juvenile.
      Without extreme specificity as to the error by the court in
      imposing the commitment, there can be no basis for setting
      aside the disposition.

Id. at 1238 n.5.

      At the outset, we observe that the lone issue that R.C. both raised

below and preserved for our review is facially meritless. While R.C. argues

that the juvenile court “imposed restitution upon the juvenile of an

indeterminate   amount[,]”    the   certified   record   belies   this   assertion.

Appellant’s brief at 3.   Indeed, as noted supra, the order of adjudication

entered in Delaware County directed R.C. to pay restitution to Little Flower

Manor in the amount $1,528.36, inarguably a determinate amount.                 In

addition, notwithstanding R.C.’s protestations to the contrary, nothing in the

the certified record supports his contention that the juvenile court entered a

subsequent order that reapportioned responsibility for the restitution among

R.C. and his juvenile cohorts. Thus, no relief is due. Stated plainly, R.C. is

responsible for restitution totaling $1,528.36, with credit for any amounts

that were paid or discharged through community service.

      Moreover, insofar as R.C. actually purports to challenge the validity of

the Delaware County Juvenile Court’s restitution provision, those claims are

                                     -7-
J-S28019-16



waived. R.C. agreed to restitution as part of his admission to the delinquent

acts and, in raising his complaints below, he challenged only whether he was

responsible for any amount beyond one-third of the restitution award. He

did not assail the propriety of his agreed-upon admission, challenge the

Delaware Court’s authority to impose restitution, or raise that court’s failure

to consider his individualized degree of culpability or ability to pay. Indeed,

R.C. did not even attempt to raise the first two issues belatedly in his Rule

1925(b) statement. Hence, to the extent that R.C. raises these claims for

the first time on appeal, they are waived. See Pa.R.A.P. 302(a) (“Issues not

raised in the lower court are waived and cannot be raised for the first time

on appeal.”); Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”); Steiner v. Markel, 968 A.2d 1253, 1257

(Pa. 2009) (“Because issues not raised in the lower court are waived and

cannot be raised for the first time on appeal, a 1925(b) statement can

therefore never be used to raise a claim in the first instance.”).

      Furthermore, even if the propriety of the restitution requirement had

been preserved, which it was not, we would reject R.C.’s argument on the

merits.   Observing that the agreed-upon conditions of the adjudication of

delinquency are the valid and enforceable product of negotiations, Judge




                                      -8-
J-S28019-16



Reynold’s application of the coordinate jurisdiction rule is correct.4     In

discussing the coordinate jurisdiction rule in Commonwealth v. Starr, 664

A.2d 1326, 1331 (Pa. 1995), our Supreme Court noted that it had “long

recognized that judges of coordinate jurisdiction sitting in the same case

should not overrule each others' decisions.” Id. The High Court explained

that “Departure from [the rule] is allowed only in exceptional circumstances

such as where there has been an intervening change in the controlling law, a

substantial change in the facts or evidence giving rise to the dispute in the

matter, or where the prior holding was clearly erroneous and would create a

manifest injustice if followed.” Id. at 1332.

       Presently, R.C. does not assert any of the exceptional circumstances

enumerated in Starr that would have permitted Judge Reynolds to depart

from the general rule, and none are applicable. Neither the controlling law

nor underlying facts that gave rise to the juvenile adjudication of

delinquency has changed. Likewise, insofar as the parties were entitled to

the benefit of their bargain, the adjudication order incorporating the express

____________________________________________


4
  An admission in the context of a juvenile proceeding is equivalent to a
guilty plea. See In re A.M., 766 A.2d 1263, 1264 (juvenile admission is
equivalent of guilty plea). Thus, having agreed to pay restitution as a
component of his admission and adjudication of delinquency, R.C. is bound
by that agreement, and the Commonwealth is entitled to the benefit of its
bargain. Cf. Commonwealth v. Melendez-Negron, 123 A.3d 1087, 1093-
94 (Pa.Super. 2015) (recognizing that Commonwealth and defendant both
entitled to benefit of plea bargain).



                                           -9-
J-S28019-16



conditions of the juvenile admission is not clearly erroneous and its

application does not create a manifest injustice.          If R.C. contested his

obligation to pay restitution to the nursing home for its damaged property,

he could have rejected the proposed condition instead of accepting it.

Absent a substantial change in circumstances, Judge Reynolds was bound by

the terms of prior court’s adjudication of delinquency.

      In sum, under the facts of this case, where restitution was an agreed-

upon component of the adjudication of delinquency and memorialized

expressly in the order of adjudication, the special conditions listed in the

adjudication   of   delinquency   are    valid   and   enforceable.   Thus,   the

Philadelphia County Juvenile Court did not commit an abuse of its discretion

in declining to alter the restitution requirement.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2016




                                        - 10 -